ACCEPTED
                                                                                     07-14-00218-CR
                                                                         SEVENTH COURT OF APPEALS
                                                                                  AMARILLO, TEXAS
                                                                                 1/2/2015 6:31:31 PM
                                                                                   Vivian Long, Clerk


                      APPELLATE NO. 07-14-00218-CR

                  IN THE COURT OF APPEALS          FILED IN
             FOR THE SEVENTH JUDICIAL DISTRICT
                                            7th COURT OF APPEALS
                                              AMARILLO, TEXAS
                      AMARILLO, TEXAS       1/2/2015 6:31:31 PM
                                                                  VIVIAN LONG
                                                                     CLERK

                   The State of Texas, Appellee

                                      v.

               Richard Harrison Leger, Appellant



                         APPEAL FROM NO. 3715

               The 100th District Court of Donley County, Texas
                        The Honorable Stuart Messer


   APPELLANT’S MOTION TO EXTEND TIME TO FILE OPENING BRIEF


David W. Lewarchik, Esq.
Lewarchik Law PLLC
939 W. North Ave., Suite 750
Chicago, IL 60642
Phone: 630-947-4882
Facsimile: 312-646-2301
Email: dwlewarchik@lewarchiklaw.com
    MOTION TO EXTEND TIME TO FILE APPELLANT”S OPENING BRIEF

     Now comes Richard Harrison Leger, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

Appellant’s opening brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and good cause shows the following:

     1. This case is on appeal from the 100th Judicial District Court of Donley

County, Texas.

     2. This case is styled THE STATE OF TEXAS v. RICHARD HARRISON

LEGER, and numbered 3715.

     3.    Appellant was Adjudicated Guilty of the offense of Driving While

Intoxicated, a third degree felony.

     4. Notice of appeal was given on June 2, 2014.

     5. The Clerk’s record was filed on September 24, 2014, and the reporter’s

record was filed on September 24, 2014.

     6. The appellate brief was due on December 31, 2014.

     7.   Counsel requests this 35-day extension for the Opening Brief in this

matter.

     8.    Travis Tidmore, former counsel for Appellant, requested one prior

extension, and the undersigned counsel asked for one extension as well.

     9.   Counsel relies on the following facts as good cause for the current

extension: Counsel is unexpectedly representing an appellant in an expedited
appeal involving child custody for which no additional extension for the opening

brief can be obtained.     This matter is captioned In re Natalya Mandel and

Chanan Mandel, 2-14-0975, (IL. 2nd Dist. 2014).

     10. As a consequence, the undersigned counsel is engaged in extensive

preparation for said expedited matter and does not currently have the time to

devote to the instant case necessary to render effective assistance of appellate

counsel.

     WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Extend Time to File Appellant’s Opening Brief.



                                          Respectfully submitted,



     1.1.2015                             /S/   David Lewarchik
     Date                                        David Lewarchik

                                                 Name: David Lewarchik
                                                 Firm: LEWARCHIK LAW PLLC
                                                 ARDC: 6281940
                                                 939 W. North Ave., Suite 750
                                                 Chicago, IL 60642
                                                 Phone: 630-947-4882
                                                 Facsimile: 312-646-2301
                                                 dwlewarchik@lewarchiklaw.com
                           CERTIFICATE OF SERVICE

     This is to certify that on December 31, 2014, a true and correct copy of the

above and foregoing document was served on Luke Inman, District Attorney for

Donley County, by email.



12.31.2014                            /S/ D         L
                                            avid ewarchik
Date                                  David Lewarchik




                        CERTIFICATE OF CONFERENCE

     I certify that on December 30, 2014, I conferred with the office of the District
Attorney of Donley County and they are in agreement with the Appellant’s Motion
to Extend Time to File Appellant’s Opening Brief.

12.31.2014                            /S/ D         L
                                            avid ewarchik
Date                                  David Lewarchik